UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4127
MICHAEL ALLEN JONES,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4190
WILL ROGER JONES,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
            Falcon B. Hawkins, Senior District Judge.
                            (CR-00-446)

                      Submitted: August 22, 2002

                      Decided: September 6, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                       UNITED STATES v. JONES
                              COUNSEL

Lionel S. Lofton, LOFTON & LOFTON, P.C., Charleston, South
Carolina; G. Wells Dickson, Jr., LAW OFFICES OF G. WELLS
DICKSON, JR., Charleston, South Carolina, for Appellants. J. Strom
Thurmond, Jr., United States Attorney, Scott N. Schools, First Assis-
tant United States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Allen Jones and Will Roger Jones appeal their convictions
and 480-month custodial sentences following a jury trial on charges
of participating in a conspiracy to commit armed bank robbery, see
18 U.S.C. §§ 371, 2113(a), (d) (2000), and related firearms offenses,
see 18 U.S.C. §§ 922(g)(1), 922(k), 924(c); 26 U.S.C. §§ 5841,
5861(d), 5871 (2000). In their consolidated brief, they each contest
the district court’s denial of their motions for new trial pursuant to
Fed. R. Crim. P. 33. Additionally, in No. 02-4127, Michael Jones
challenges his in-court identification by a bank teller, and in No. 02-
4190, Will Jones raises two issues with respect to the calculation of
his sentence. For the following reasons, we affirm.

   First, we find no error in the district court’s denial of the Joneses’
motions for new trial. With respect to Michael Jones, the district court
properly determined his Rule 33 motion was untimely. See United
States v. Emuegbunam, 268 F.3d 377, 397 (6th Cir. 2001). The dis-
trict court also properly declined to consider Will Jones’ untimely
supplement to his timely Rule 33 motion, as that supplement raised
distinct issues from the issues raised in Will Jones’ original motion,
and thus cannot relate back to the original motion for timeliness pur-
poses. See United States v. Bramlett, 116 F.3d 1403, 1405-06 (11th
Cir. 1997).
                        UNITED STATES v. JONES                         3
   Next, we find no error with respect to Michael Jones’ claim in No.
02-4127 that the district court improperly admitted a bank teller’s tes-
timony identifying him as a perpetrator of the bank robbery, as it was
based on her prior identification of his picture in an allegedly sugges-
tive lineup. In so doing, we note Michael Jones failed to reproduce
the lineup on appeal, and that our review of the pretrial hearing on
this issue reveals no reason to question the reliability of the teller’s
identification. See United States v. Wilkerson, 84 F.3d 692, 695 (4th
Cir. 1996).

   Finally, we find no error with respect to Will Jones’ claim in No.
02-4190 that the district court erred in calculating his sentence. The
district court properly concluded Will Jones’ two prior state convic-
tions counted as separate convictions under United States Sentencing
Guidelines Manual § 4B1.1(3) (2000), despite the fact that they were
consolidated for sentencing, as they were separated by an intervening
arrest. See United States v. Huggins, 191 F.3d 532, 539 (4th Cir.
1999). Nor was Jones improperly denied a downward offense level
adjustment for his acceptance of responsibility, see USSG § 3E1.1,
because rather than asserting and preserving issues unrelated to his
factual guilt, i.e. constitutional challenges to a statutory provision or
challenges to the application of the statute to acknowledged conduct,
he contested only his factual guilt both at trial and in his Rule 33
motion. See United States v. Dickerson, 114 F.3d 464, 469-70 (4th
Cir. 1997).

   Accordingly, we affirm the Joneses’ convictions and sentences, and
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED